Order entered February 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01048-CR

                          GEORGE EVANS TAYLOR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-63208-N

                                          ORDER
       The Court GRANTS the State’s February 20, 2015 motion to extend time to file its brief.

We ORDER the State’s brief received on February 20, 2015 filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE